1    HEATHER E. WILLIAMS, SBN122664
     Federal Defender
2    CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700
     Fax: 916-498-5710
5
     Attorneys for Defendant
6    NICHOLAS LEE SCHAIBLY
7                               IN THE UNITED STATES DISTRICT COURT
8                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9                                        (YOSEMITE DIVISION)
10       UNITED STATES OF AMERICA,               )   Case No. 6:18-mj-00006-MJS
                                                 )
11           Plaintiff,                          )   STIPULATION AND ORDER TO VACATE
                                                 )   REVIEW HEARING
12                        v.                     )
                                                 )   Date: July 10, 2019
13       NICHOLAS LEE SCHAIBLY,                  )   Time: 10:00 a.m.
                                                 )   Judge: Hon. Jeremy D. Peterson
14          Defendant.                           )
                                                 )
15                                               )
16
             IT IS HEREBY STIPULATED between the parties through their respective counsel,
17
     SUSAN ST. VINCENT, Legal Officer, and CHRISTINA SINHA, Assistant Federal Defender,
18
     attorney for NICHOLAS SCHAIBLY, that the review hearing currently set for July 10, 2019
19
     may be vacated.
20
             Mr. Schaibly has completed all of the requirements of his unsupervised probation;
21
     specifically, he has paid his $490 fine, paid his $10 special assessment, and completed and
22
     submitted proof of completion of 150 hours of community service.
23
             Accordingly, the parties respectfully request that the Court vacate the July 10, 2019
24
     review hearing.
25
     /
26
     //
27
     ///
28

                                                      -1-
1    ////
2    DATED: July 02, 2019                                 Respectfully submitted,
3                                                         HEATHER WILLIAMS
                                                          Federal Defender
4
                                                          /s /Christina Sinha
5                                                         CHRISTINA SINHA
                                                          Assistant Federal Defender
6                                                         Attorneys for Defendant
                                                          NICHOLAS SCHAIBLY
7
8
     Dated: July 02, 2019
9
10                                                        /s/ Christina Sinha for
                                                          SUSAN ST. VINCENT
11                                                        Legal Officer
12
                                                 ORDER
13
              The July 10, 2019 review hearing scheduled in United States v. Nicholas Lee Schaibly,
14
     18-mj-00006, is canceled.
15
16
     IT IS SO ORDERED.
17
18
     Dated:      July 3, 2019
19                                                     UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                    -2-
